Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submission on 5/20/2022 has been reviewed and the references considered

Claim Rejections - 35 USC § 112
The 112 rejections are withdrawn in light of the amendments made by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Levison et al, US Pub No. 2018/0129501 (herein Levison) and IBM’s “PowerPC User Instruction Set Architecture” (herein PowerPC).
As to claim 21, Levison teaches: A computer-implemented method (CIM) comprising: 
receiving, by an instruction fetch unit of a load-store architecture style processor (FIG. 1, fetching unit 110 receives instructions from instruction cache 120. The architecture includes an LSU and ALU, dividing instructions in that manner, making it a load-store architecture), a [first] instruction including an RT field value ([0070] “destination register [RT] of the first micro-operation”); 
receiving, by the instruction fetch unit, a [second] instruction including an RA field value (FIG. 1, [0070] “source register [RA] of the second micro-operation”); 
determining, by the instruction fetch unit, that the RT field value is the same as the RA field value ([0070] and [0071] determines if the source and destination are the same); and 
responsive to the determination that the RA field value is the same as the RT field value, fusing, by the instruction fetch unit, the [first] instruction and the [second] instruction to form a single fused instruction ([0076] “merge [fuse] the first micro-operation into the second micro-operation to create a third micro-operation that performs both the first function and the second function”).
Levison does not specifically teach: a load instruction including an RT field value; a compare-immediate instruction including an RA field value. Levison mentions load and compare instructions (e.g. [0140] mentions load instructions, [0004] mentions compare instructions) but does not detail out the instruction format nor identify the compare instruction as a compare immediate. Rather, Levison discusses the instructions and micro-ops more generally, being able to merge/fuse instructions based on dependency and other factors. However, PowerPC, teaches specific instructions of an ISA that include a load doubleword instruct, ld, with an RT field (Page 37) and a compare immediate instruction, cmpi, with an RA and SI (signed integer) field (Page 58). PowerPC does not discuss the specifics of instruction fusion or merging, although the PowerPC architecture would have a typical fetch unit it is not specifically disclosed in the same disclosures as the instruction set itself. The proposed combination would fuse/merge the ld and cmpi instructions in the PowerPC instruction set either by implementing the instructions in the architecture of Levison or by incorporating the merge methods of Levison into a system running a PowerPC instruction set. One of ordinary skill would appreciate the ability to fuse or merge instructions to “improve the performance of an out of order processor” and “reduce dependency latency” (Levison [0003]).
Therefore it would have been obvious at the time of filing to combine the instruction merging as disclosed in Levison into the instruction set of PowerPC. One of ordinary skill would have been motivated to improve performance and reduce dependency latency in the PowerPC instruction set.
As to claim 22, Levison/PowerPC teaches: The CIM of claim 1 wherein the load instruction and the compare-immediate instruction are consecutive instructions (Levison, [0072] “the first micro-operation and the second micro-operation are consecutive in the sequence” in view of PowerPC ISA page 37 and page 58).
As to claim 23, Levison/PowerPC teaches: The CIM of claim 1 further comprising: determining, by the instruction fetch unit, that an immediate field of the compare- immediate instruction has a value of 0, 1, or -1; wherein the fusion is further responsive to the determination that an immediate field of the compare-immediate instruction has a value of 0, 1, or -1 (PowerPC, Page 58 teaches that the compare immediate instruction uses a 16-bit signed integer as the immediate. A 16-bit signed integer would have a range of -32,768 to 32,767 and would comprise the disclosed range of -1 to 1. An instruction without a disclosed range would not be valid and wouldn’t be merged, thus responsive to the range of SI, comprising -1 to 1).
As to claims 24-26, these claims contain the same limitations presented in a different order compared to claims 21-23 and are rejected for the same reasons mutatis mutandis.

Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. Applicant argues in substance:
Applicant respectfully disagrees because this portion of Levinson discloses the fusing of two (2) instructions, but does not disclosure that this fusion is selectively performed in response to a determination that an RA field value matches an RT field value.
Examiner respectfully disagrees. Levinson teaches determining if the destination register (RT) of the first micro-operation and the source register (RA) of the second micro-operation match ([0070] and [0071]) and then merging (fusing) them ([0076]). This further elaborated on in FIG. 3 for example, [0211] states “the pair of micro-ops is considered potentially-mergeable when a destination register of the first micro-operation is the same as a source register of the second micro-operation”.
The Previous Office Action does not cite any portion of either of the Applied Art references where the above identified claim language is disclosed.
Examiner respectfully disagrees. The limitations in question are covered by Levison and PowerPC as applied in the rejection of claims 21-24 above (or previous claims 1-3). The prior Actions did cite these rejections as noted.
Examiner would suggest that Applicant focus on aspects of the fusion itself. For example, at [0056] the specification notes “Operation S512 detects if the immediate field has one of the following values: 0, 1, -1. If the immediate field has any other value, then the LD and Cmpi cannot be fused.” While the current claims, e.g. claim 23, note a range of 1, 0, or -1 the claim is open ended and has been interpreted to permit a larger range, so long as the fusion occurs with those values the claims are still met even if other immediate values would result in fusion. Were Applicant to amend the independent claims to incorporate the limitations of claim 3 and further clarify that any other values would not result in fusion, then the current art rejections would be overcome. Examiner cannot, at this time, determine whether or not such amendments would make the claims allowable but they would move prosecution forward.
Other options may be available to overcome the current art rejections, the above mentioned is suggested based on the current context of the claims, particularly the presence of claim 23. Examiner is available for an interview at Applicant’s convenience to discuss the above suggestion or alternate ideas.

Conclusion
When responding to this action, Applicant should point out the specific distinctions believed to render the claims patentable over the references and should specifically point out the support for any amendments made to the disclosure, see MPEP 714.02 and 2163.06.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402. The examiner can normally be reached Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William B Partridge/Primary Examiner, Art Unit 2183